J-S26006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: TERMINATION OF PARENTAL             :   IN THE SUPERIOR COURT OF
    RIGHTS TO B.D.C., A MINOR                  :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: W.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 532 MDA 2022


                 Appeal from the Decree Entered March 8, 2022,
                 in the Court of Common Pleas of Centre County,
                      Orphans' Court at No(s): 2021-4521A.


    IN RE: TERMINATION OF PARENTAL             :   IN THE SUPERIOR COURT OF
    RIGHTS TO Z.T.C., A MINOR                  :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: W.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 533 MDA 2022


                 Appeal from the Decree Entered March 8, 2022,
                 in the Court of Common Pleas of Centre County,
                      Orphans' Court at No(s): 2021-4522 A.


BEFORE:      KUNSELMAN, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED SEPTEMBER 30, 2022

        In this consolidated matter, W.C. (Mother) appeals the decrees issued

by the Centre County Court of Common Pleas, which terminated her rights to

two sons, 5-year-old Z.T.C and 12-year-old B.D.C. (the Children), pursuant
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S26006-22



to the Adoption Act. See 23 Pa.C.S.A. § 2511(a)(2), (5), and (b).1         After

careful review, we affirm.

        The orphans’ court opinion provides the relevant factual and procedural

history:

           Centre County Children and Youth Services (CYS) has a
           lengthy and consistent involvement with the [] family,
           during which Mother and [Father] have been hostile,
           difficult, and uncooperative with what CYS asked of them.
           In February of 2020, CYS received a referral concerning
           drug use by Mother and Father and inappropriate
           supervision of Z.T.C. and his older brother, B.D.C. (the
           Children). CYS visited B.D.C. at school and reported that
           B.D.C. presented himself in a stoic manner with minimal
           emotional expression, appearing cold and discomforted,
           when asked about Mother and Father. CYS then conducted
           a home visit, during which Mother reacted with hostility,
           refusing a drug test and refusing to allow CYS entry to the
           home.      Subsequent unannounced home visits by CYS
           caseworkers were frequently met with similar hostility,
           refusal of drug tests, and refusal of entry.

           The February 2020 home visit was prompted by a referral
           source’s concern that Z.T.C. was left home alone. A
           responding CYS caseworker observed that Z.T.C. was
           shirtless and appeared disheveled, with a red substance on
           his face. Z.T.C. advised the responding caseworker that
           Father was sleeping. The caseworker attempted knocking
           at several entrances to the home and called for police
           assistance before Mother arrived home and awoke Father.
           In response to the caseworker’s concern that Z.T.C. was
           being inappropriately supervised, Mother and Father
           advised that Father typically slept during the day while
           Z.T.C. either slept or went about the house, which was
           characterized by clutter and numerous home improvement
           materials, to include open cans of paint.



____________________________________________


1   The court also terminated the rights of D.C. (Father), who did not appeal.

                                           -2-
J-S26006-22


       A safety plan was developed, which Mother and Father
       initially objected to but agreed to cooperate with after some
       negotiation with CYS. CYS reported that Mother did not take
       the safety plan seriously and consistently failed to
       appreciate CYS’ concerns regarding the inappropriate
       supervision of the Children. Following continued concerns
       regarding drug use in the home and failure to cooperate with
       CYS, with no progress made to remedy CYS’ concerns, CYS
       moved for emergency custody of the Children, which was
       granted on February 20, 2020.

       On February 27, 2020, CYS conducted a home visit, during
       which CYS caseworkers were allowed into a dining room but
       were denied access to any other part of the home. Mother
       and Father also refused to take drug tests, with Father
       expressing concern that he may have methamphetamines
       in his system.

       The Children were ultimately adjudicated dependent by this
       court on March 2, 2020 and placed in the care of a kinship
       foster parent, [G.B.], who is the Children’s maternal half-
       brother’s grandmother. Throughout their placement with
       [Foster Mother], the Children have expressed love and
       affection for [Foster Mother] and considered her their
       grandmother, expressing a desire to stay with her.

       A Child Permanency Plan was developed, and a CYS
       placement worker began working with the family in April of
       2020. Mother and Father were consistently uncooperative
       with CYS’ efforts and directives and often refused to speak
       with the placement worker.         The placement worker
       considered Mother and Father to have made no progress,
       due    to   their   consistently    positive   testing   for
       methamphetamines, hostile relationship with CYS, and
       failure to meet the goals outlined in the Children
       Permanency Plan.

       Purchased reunification services were opened with Family
       Intervention Crisis Services (FICS) in September 2020.
       During supervised reunification visits between Mother and
       Father and the Children, Mother and Father presented as
       loving and caring with the Children, but FICS expressed
       concern over a demonstrated lack of discipline over the
       consistent provision of inappropriate snack items to the
       Children, who required extensive dental work. During FICS’


                                   -3-
J-S26006-22


         involvement with the family, Mother and Father made no
         further progress, due to continued substance abuse, failure
         to cooperate with FICS, failure to attend meetings and
         visits, and failure to address Mother’s substance abuse and
         mental health needs, even though she earlier expressed an
         interest in addressing those issues. FICS remained working
         with the family through February 2021.

         On February 4, 2021, CYS filed a petition for involuntary
         termination of parental rights of Mother and Father. A
         hearing was held on January 25, 2022 and continued on
         March 4, 2022. The court entered the order terminating
         Mother’s parental rights on March 4, 2022.

Orphans’ Court Opinion, 4/20/22 (O.C.O.), at 1-3 (capitalization adjusted).

      Mother timely filed these appeals. She presents the following issues for

our review, which we reorder for ease of disposition:

            1. The trial court erred in terminating the parental rights
               of Mother: Insufficient evidence was presented to
               demonstrate by a clear and convincing standard that
               the issues which prompted Children and Youth
               Services’ involvement continued to exist at the time
               of the hearing and could not or would not be remedied
               by Mother.

            2. The trial court did not adequately consider Mother’s
               efforts at rehabilitation, which included, among other
               things, efforts to attend substance use disorder
               counseling and mental health counseling.

            3. Termination is not in the Child[ren]’s best interests
               due to its negative impact on the parent-child bond.
               The court did not place sufficient weight on the bond
               between Mother and the Child[ren].

Mother’s Brief at 2-3.

      We begin our well-settled standard of review:

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact


                                     -4-
J-S26006-22


         and credibility determinations of the trial court if they are
         supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will. The trial court's
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      The Supreme Court has repeatedly stated that in termination cases,

deference to the trial court is particularly crucial. In re Adoption of L.A.K.,

265 A.3d 580, 597 (Pa. 2021); see also Interest of S.K.L.R., 265 A.3d 1108,

1124 (Pa. 2021) (“When a trial court makes a ‘close call’ in a fact-intensive

case involving…the termination of parental rights, the appellate court should

review the record for an abuse of discretion and for whether evidence supports

that trial court’s conclusions; the appellate could should not search the record

for contrary conclusions or substitute its judgment for that of the trial court.”).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent's conduct satisfies the statutory
         grounds for termination delineated in section 2511(a). Only
         if the court determines that the parent's conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to section


                                       -5-
J-S26006-22


         2511(b): determination of the needs and welfare of the
         child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

      Clear and convincing evidence is evidence that is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (quoting Matter of

Adoption Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)). We add that we

may uphold a termination decision if any proper basis exists for the result

reached. C.S., 761 A.2d at 1201. Importantly, we need only agree with the

orphans’ court as to any one subsection of Section 2511(a), as well as Section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc).

      We address Mother’s first two appellate issues together as they both

pertain to Section 2511(a). Because we may affirm under any one subsection,

we review the orphans’ court determinations under Section 2511(a)(2). That

section provides:

          (a)   General rule.--The rights of a parent in regard to a
                child may be terminated after a petition filed on any
                of the following grounds:

                                          […]

                (2) The repeated and continued incapacity, abuse,
                neglect or refusal of the parent has caused the child
                to be without essential parental care, control or
                subsistence necessary for his physical or mental
                well-being and the conditions and causes of the



                                      -6-
J-S26006-22


                  incapacity, abuse, neglect or refusal cannot or will
                  not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

        To satisfy the requirements of Section 2511(a)(2), the moving party

must prove “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) that such incapacity, abuse, neglect or refusal caused the child to be

without essential parental care, control or subsistence; and (3) that the causes

of the incapacity, abuse, neglect or refusal cannot or will not be

remedied.” C.M.K., 203 A.3d at 262 (citation omitted).

        On appeal, Mother focuses on the third element of the Section

2511(a)(2) inquiry. She argues that CYS failed to provide sufficient evidence

showing her inability to remedy the conditions that caused the Children to be

without parental care. Critical to Mother’s argument is her characterization of

those conditions.     Mother reasons that the Children were only removed

because Father had fallen asleep when he was supposed to be supervising

them.     Thus, in Mother’s view, because she can properly supervise the

Children, CYS could not show her inability to remedy the conditions that

caused them to be without parental care.       She concludes that termination

under Section 2511(a)(2) was unwarranted. See Mother’s Brief at 9.

        Mother oversimplifies the conditions that led the Children to be without

parental care. CYS had extensive involvement and concerns with the family

before the case became court-active. CYS questioned the suitability of the

home and whether the Children received appropriate care; but CYS was



                                      -7-
J-S26006-22



specifically concerned with the parents’ drug use. The parents had refused to

let CYS into the home and they refused to submit to drug-testing. The parents

did, however, agree to a safety plan, which provided that another adult would

be with Father if the Children were in his care. Only after Father failed to

abide by the safety plan did CYS seek removal.          Even then, removal only

occurred after CYS received two prior referrals.

      The question remains whether CYS demonstrated Mother lacked the

ability to remedy these conditions.       Critically, Mother consistently tested

positive for illicit drugs, and she did not avail herself of the services offered to

aid with reunification. The court also noted that Mother failed to recognize

the concerns CYS had with her parenting. Putting aside Mother’s drug use,

the court could not trust Mother to care for the Children when she refused to

acknowledge these concerns.

      Mother argues that her antagonism towards CYS should not be a basis

for termination, maintaining that she has a right to disagree with the concerns

advanced by CYS.      See Mother’s Brief at 9-10.       We agree, however, this

matter does not involve a well-intentioned disagreement between a parent

and caseworker. At times, Mother was downright hostile toward the service

providers, and she refused to participate in the reunification plan. Here, the

orphans’ court did not terminate Mother’s rights as punishment for her poor

attitude; rather, the court simply believed the testimony that Mother made no

real effort to alleviate the circumstances which led to the Children’s removal.




                                       -8-
J-S26006-22



      To that end, Mother argues that the trial court did not adequately

consider the steps Mother did take to meet her goals. The orphans’ court

opined:

          Mother has failed to recognize the problems which led to the
          Children’s placement, and took minimal action to remedy
          the concerns CYS and FICS had about the Children
          remaining in or returning to Mother’s care. Mother did not
          properly avail herself of services offered by the agencies,
          and failed to show she had made progress in, or even tried
          to make progress in, reaching goals necessary for
          reunification.

O.C.O. at 6.

      Mother was offered a range of services for nearly a year before CYS

petitioned to terminate her rights. Mother did not participate in these services

in any meaningful way. At most, Mother conveyed a willingness to consider

these resources, before ultimately declining to follow through. We reiterate

that we will not search the record for contrary conclusions or substitute our

judgment for that of the orphans’ court. See S.K.L.R., supra.         For these

reasons, Mother’s first and second appellate issues are without merit. The

orphans’ court conclusions under Section 2511(a)(2) were supported by the

record.

      We turn to the second portion of the bifurcated termination analysis

under Section 2511(b):

          (b) Other considerations.--The court in terminating the
          rights of a parent shall give primary consideration to the
          developmental, physical and emotional needs and welfare
          of the child. The rights of a parent shall not be terminated
          solely on the basis of environmental factors such as

                                     -9-
J-S26006-22


         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(b).

      This Court has explained that:

         [S]ection 2511(b) focuses on whether termination of
         parental rights would best serve the developmental,
         physical, and emotional needs and welfare of the child.
         In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005),
         this Court stated, “Intangibles such as love, comfort,
         security, and stability are involved in the inquiry into the
         needs and welfare of the child.” In addition, we instructed
         that the trial court must also discern the nature and status
         of the parent-child bond, with utmost attention to the effect
         on     the     child  of    permanently     severing     that
         bond. Id. However, in cases where there is no evidence of
         a bond between a parent and child, it is reasonable to infer
         that no bond exists. In re K.Z.S., 946 A.2d 753, 762-63
         (Pa. Super. 2008). Accordingly, the extent of the bond-
         effect analysis necessarily depends on the circumstances of
         the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Concerning the bond, the question is not merely whether a bond exists,

but whether termination would destroy this existing, necessary and beneficial

relationship.   See C.M.K., 203 A.2d at 264 (citation omitted); see also

K.Z.S., 946 A.2d at 764 (holding there was no bond worth preserving where

the child had been in foster care for most of the child’s life, which caused the

resulting bond to be too attenuated). Moreover, the court is not required to

use expert testimony to resolve the bond analysis. In re Z.P., 994 A.2d 1108,

                                     - 10 -
J-S26006-22



1121 (Pa. Super. 2010) (citing In re K.K.R.-S., 958 A.2d 529, 533 (Pa. Super.

2008)).

      “Common sense dictates that courts considering termination must also

consider whether the children are in a pre-adoptive home and whether they

have a bond with their foster parents.” T.S.M., 71 A.3d at 268.     Finally, we

emphasize that “[w]hile a parent’s emotional bond with her and/or her child

is a major aspect of the Section 2511(b) best-interest analysis, it is

nonetheless only one of many factors to be considered by the court when

determining what is in the best interest of the child.” In re N.A.M., 33 A.3d

95, 103 (Pa. Super. 2011) (citation omitted).

      On appeal, Mother argues that she loves the Children and that the bond

she has with them defeats a finding that termination was warranted under

Section 2511(b).    See generally Mother’s Brief at 11-13.      However, “[a]

parent’s own feeling of love and affection, alone, does not prevent termination

of parental rights. Z.P., 994 A.2d at 1121 (citing In re L.M., 923 A.2d 505,

512 (Pa. Super. 2007)). And we reiterate that the question is not whether a

bond exists, but whether termination would destroy this existing, necessary

and beneficial relationship. See C.M.K., supra.

      The orphans’ court opined:

          Here, terminating Mother’s parental rights would not
          destroy any existing, necessary, or beneficial relationship
          for the Children. The Children have not been in Mother’s
          care without supervision for over two years. Terminating
          Mother’s parental rights will not cause irreparable harm to
          the Children. Both CYS and FICS have provided testimony
          recommending the termination, in light of the fact that

                                    - 11 -
J-S26006-22


         termination of Mother’s parental rights would not be
         detrimental to either of the Children and in light of the
         continued concerns for the Children’s health and for the lack
         of consistency and stability the Children would continue to
         face without termination of Mother’s parental rights. The
         Children have developed a loving relationship and strong
         bond with [Foster Mother], who has provided a stable and
         loving home environment for them.

         Because the Children have developed a strong bond       with
         [Foster Mother] and because she has provided them       with
         the stability they lacked under the care of Mother      and
         Father, it is in the best interests of the Children     that
         Mother’s parental rights be terminated.

T.C.O. at 8.

      Upon our review, we conclude the record supports the orphans’ court

conclusions. We therefore discern no error or abuse of discretion. Mother’s

final appellate issue is without merit.

      Based on the foregoing, we hold that the orphans’ court properly

determined CYS established that termination was warranted under Section

2511(a)(2) and (b).

      Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/30/2022



                                     - 12 -